           Case 2:12-cv-01699-KJM-EFB Document 232 Filed 07/29/19 Page 1 of 5



 1 McGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, 10th Floor
   Sacramento, California 95814
 4 Telephone: (916) 554-2762
   Fax: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA , and the                   2:12-CV-1699 KJM EFB
       STATE OF CALIFORNIA, et al., ex rel.
12     LOYD F. SCHMUCKLEY, JR.,
                                                            THE UNITED STATES’
13                  Plaintiffs,                             STATEMENT OF INTEREST RE
                                                            THE COURT’S SUPPLEMENTAL
14          vs.                                             BRIEFING QUESTIONS
15     RITE-AID CORPORATION,
16                  Defendant.
17

18
          The United States respectfully submits this Statement of Interest pursuant to 28 U.S.C.
19
     § 517 to provide a response to the legal questions relating to federal law raised by the Court in
20
     connection with Rite-Aid Corporation’s (“Rite Aid”) Motion to Exclude Plaintiffs’ Proposed
21
     Sampling Methodology (“Motion to Exclude”) and California’s Opposition thereto (“Opposition”).
22
     The United States remains a real party in interest in this matter, even though it has not intervened in
23
     the action. United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 720 (9th Cir. 1994).
24
     The False Claims Act, 31 U.S.C. §§ 3729-3733, (the “Act”) is the United States’ primary tool used
25
     to redress fraud upon the government. See Avco Corp. v. Department of Justice, 884 F.2d 621, 622
26
     (D.C. Cir. 1989), citing S. Rep. No. 345, 99th Cong., 2d Sess. 2 (1986). Accordingly, the United
27

28
      The United States’ Statement of Interest Re the   1
      Court’s Supplemental Briefing Questions
           Case 2:12-cv-01699-KJM-EFB Document 232 Filed 07/29/19 Page 2 of 5



 1 States has a substantial interest in the development and correct application of the law in this area.

 2 Hence, we respectfully provide the following Statement of Interest.

 3        California proposes to use randomly selected, stratified statistical sample sets developed

 4 during the investigatory stage of this case to prove its claims. See Expert Report No. 1 of

 5 Michael J. Petron, CPT, CFE (“Petron Report”) at ¶ 16, Exh. A to ECF No. 204, Declaration of

 6 Emmanuel R. Salazar (“Salazar Decl.”). At the hearing on Rite Aid’s motion challenging

 7 California’s proposed statistical sampling, the Court requested supplemental briefing on two

 8 questions:

 9          1.            Whether the use of statistical sampling to estimate details relating to false

10                        claims allegedly made by Rite Aid to Medi-Cal in order to receive

11                        reimbursement for dispensing Code 1 drugs is appropriate; and

12          2.            Whether the Symmetry sample set should be invalidated because the

13                        associated sample frame cannot be replicated.

14          The United States contends that: (1) statistical sampling is an appropriate method to

15 determine the details relating to false claims submitted; and (2) inability to replicate the sample

16 frame associated with a sample set does not invalidate the sample.

17          I.      Statistical Sampling is Appropriate for Estimation of False Claims

18          In United States ex rel. Marcus v. Hess, 317 U.S. 537 (1943), the Supreme Court established

19 that damages under the Act are the amount the Government would not have paid had it known the

20 true facts. Id. at 554-55. The high Court has recently noted that: “[a] representative or statistical

21 sample, like all evidence, is a means to establish or defend against liability.” Tyson Foods, Inc. v.

22 Bouaphakeo, 136 S.Ct. 1036, 1046 (2016). California intends to utilize sampling to estimate the

23 number of, percentage of, and total payments associated with false claims made by Rite Aid to

24 Medi-Cal in order to receive reimbursement for dispensing Code 1 drugs by extrapolating from a

25 statistically valid random sample of claims paid to Rite Aid. This use of sampling is appropriate.

26          Statistically valid random sampling is an accepted mathematical means for extrapolating

27 from a manageable sample to a much larger, unmanageable universe in the False Claims Act

28 context. See, e.g., United States v. Rogan, 517 F.3d 449, 453 (7th Cir. 2008) (rejecting argument
    The United States’ Statement of Interest Re the  2
      Court’s Supplemental Briefing Questions
           Case 2:12-cv-01699-KJM-EFB Document 232 Filed 07/29/19 Page 3 of 5



 1 that court had to address each of the 1,812 claim forms, as “[s]tatistical analysis should suffice” in a

 2 False Claims Act case); United States v. Americus Mortg. Corp., Civ. A. No. 12-2676, 2017 WL

 3 4083589, at *4 (S.D. Tex. Sept. 14, 2017) (in a False Claims Act case alleging FHA mortgage fraud,

 4 finding sampling evidence “provided a substantial basis for jury’s verdict” to determine number of

 5 falsely underwritten loans); United States v. Robinson, Civ. A. No. 13-27, 2015 WL 1479396, at

 6 *10 (E.D. Ky. Mar. 31, 2015) (“statistical sampling methods and extrapolation have been accepted

 7 in the Sixth Circuit and in other jurisdictions as reliable and acceptable evidence in determining facts

 8 related to False Claims Act claims as well as other adjudicative facts”) (citations omitted); United

 9 States v. Fadul, Civ. A. No. 11-0385, 2013 WL 781614, at *14 (D. Md. Feb. 28, 2013) (in case

10 involving FCA and common law claims, finding the Government’s extrapolated total of damages

11 “represents the soundest measure of damages”); United States v. Cabrera-Díaz, 106 F. Supp. 2d

12 234, 237-41, 243 (D.P.R. 2000) (upholding sampling to establish False Claims Act liability and

13 damages for default judgment); Ill. Physicians Union v. Miller, 675 F.2d 151, 155 (7th Cir.1982)

14 (where a claim-by-claim review is a practical impossibility, it is reasonable to use statistical samples

15 to audit claims to arrive at a rebuttable initial decision regarding damages); Yorktown Med. Lab., Inc.

16 v. Perales, 948 F.2d 84, 89–90 n. 7 (2d Cir.1991) (use of statistical sampling and extrapolation to

17 calculate overcharges does not violate a defendant's due process rights “[g]iven the low risk of error

18 and the government interest in minimizing administrative burdens”). As one such decision

19 explained: Given the “sheer scale” of Medicare and similar federal programs, “it is often not

20 practicable to do a claim-by-claim review of each allegedly false claim in a complex FCA action.”

21 Life Care, 114 F. Supp. 3d at 571; see also Ill. Physicians Union v. Miller, 675 F.2d 151, 157 (7th

22 Cir. 1982) (“in view of the enormous logistical problems of Medicaid enforcement, statistical

23 sampling is the only feasible method available”).

24          Given the jurisprudence on statistical sampling in False Claims Act cases and the critical role

25 this tool plays in enforcement efforts, we respectfully ask this Court to decline ruling against

26 California’s use of statistical sampling to demonstrate details regarding false claims.

27          II.     Inability to Replicate the Sample Frame Should not Invalidate the Symmetry Sample

28
      The United States’ Statement of Interest Re the   3
      Court’s Supplemental Briefing Questions
           Case 2:12-cv-01699-KJM-EFB Document 232 Filed 07/29/19 Page 4 of 5



 1          Rite Aid’s argument that the Symmetry sample must be invalidated because the software

 2 program used to create the sample frame cannot recreate the exact set of claims in the subject

 3 sample frame is untenable. The use of sampling involves initial decisions by the sampler,

 4 including:

 5

 6          a. Selecting the provider or supplier (here Rite Aid);
 7          b. Selecting the period to be reviewed: The number of days, weeks, months or years for
            which sampling units will be reviewed.
 8
            c. Defining the sample frame (or universe) and the sampling units, defined as:
 9
                    Sampling units are the elements that are selected to be reviewed;
10
                    Sample frame (sometimes called sample universe) is the listing of all the possible
11                  sampling units from which the sample is selected. It is the whole to which the sample
                    findings will be extrapolated
12
            d. Designing the sampling plan and selecting the sample:
13
                    Sample design can be simple random sampling, systematic sampling, stratified
14                  sampling, and cluster sampling, or a combination of these.
15

16          Here, Rite Aid has received the Symmetry sample frame, along with sufficient
17 information to understand the relatively simple function performed by the Symmetry program to

18 create the sample frame – to search the diagnosis histories of Medi-Cal beneficiaries and flag

19 claims where a Code 1 drug was dispensed to a beneficiary whose history did not include the

20 required Code 1 diagnosis. It seems a drastic step with potential impact on enforcement efforts

21 to invalidate a sample when Rite Aid (1) has the sample frame, (2) has full details (or can obtain

22 full details) about the software function, and (c) has not identified any potential harm or reason

23 to question the sample frame. Moreover, Rite Aid remains free to challenge the Symmetry

24 sample if it contends the sample set is not representative of the sample frame, and it is the jury’s

25 role to determine the evidentiary value of the sampling. See United States v. Life Care Centers

26 of Am., Inc., 114 F. Supp. 3d 549, 572 (E.D. Tenn. 2014) (the weight to be given extrapolation

27

28
      The United States’ Statement of Interest Re the   4
      Court’s Supplemental Briefing Questions
           Case 2:12-cv-01699-KJM-EFB Document 232 Filed 07/29/19 Page 5 of 5



 1 of a statistical sample is for the jury to decide, even when defendant raises “compelling

 2 arguments regarding the inherent limitations” associated with the subject sampling).

 3          The United States therefore respectfully requests that the Court decline to find that

 4 replication is required in order for the results of a statistical sample to be considered/admissible.

 5

 6    DATED: July 29, 2019                                        Respectfully submitted,
 7                                                                McGREGOR W. SCOTT
 8                                                                United States Attorney
                                                                  Eastern District of California
 9

10                                                      By:       /s/ Catherine J. Swann
                                                                  CATHERINE J. SWANN
11
                                                                  Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      The United States’ Statement of Interest Re the         5
      Court’s Supplemental Briefing Questions
